194 S.E.2d 867 (1973)
17 N.C. App. 584
Mary L. COHEN
v.
MONUMENTAL LIFE INSURANCE COMPANY.
No. 7311SC231.
Court of Appeals of North Carolina.
March 14, 1973.
*868 Love & Ward by Jimmy L. Love, Sanford, for plaintiff appellant.
Pittman, Staton & Betts by Lowry M. Betts, Sanford, for defendant appellee.
BRITT, Judge.
Plaintiff's sole exception and assignment of error is to the signing of the judgment. In Fishing Pier v. Carolina Beach, 274 N.C. 362, 163 S.E.2d 363 (1968), in an opinion by Parker, Chief Justice, our Supreme Court said:
"This sole assignment of error to the signing of the judgment presents the face of the record proper for review, but review is limited to the question of whether error of law appears on the face of the record, which includes whether the facts found or admitted support the judgment, and whether the judgment is regular in form. * * *"
See also Hall v. Board of Elections, 280 N.C. 600, 187 S.E.2d 52 (1972) and Morris v. Perkins, 11 N.C.App. 152, 180 S.E.2d 402 (1971), cert. den. 278 N.C. 702, 181 S.E.2d 602.
In the case at bar, we hold that the facts found by the trial court, or admitted, support the judgment, that the judgment is regular in form, and that error does not appear on the face of the record.
The judgment appealed from is
Affirmed.
PARKER and HEDRICK, JJ., concur.